                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                   AT CHATTANOOGA


UNITED STATES OF AMERICA                           )
                                                   )       Case No. 1:19-cr-66-HSM-SKL
v.                                                 )
                                                   )
KEYON HINTON                                       )

                                           ORDER

        Magistrate Judge Susan K. Lee filed a report and recommendation recommending the Court:

 (1) grant Defendant’s motion to withdraw his not guilty plea to Count One of the two-count

 Indictment; (2) accept Defendant’s plea of guilty to Count One of the Indictment; (3) adjudicate

 Defendant guilty of the charges set forth in Count One of the Indictment; (4) defer a decision on

 whether to accept the plea agreement until sentencing; and (5) find Defendant shall remain in

 custody until sentencing in this matter [Doc. 36 ]. Neither party filed a timely objection to the

 report and recommendation. After reviewing the record, the Court agrees with the magistrate

 judge’s report and recommendation.      Accordingly, the Court ACCEPTS and ADOPTS the

 magistrate judge’s report and recommendation [Doc. 36] pursuant to 28 U.S.C. § 636(b)(1) and

 ORDERS as follows:

       (1)    Defendant’s motion to withdraw his not guilty plea to Count One of the Indictment is

              GRANTED;

       (2)    Defendant’s plea of guilty to Count One of the Indictment is ACCEPTED;

       (3)    Defendant is hereby ADJUDGED guilty of the charges set forth in Count One of the

              Indictment;
 (4)     A decision on whether to accept the plea agreement is DEFERRED until

         sentencing; and

 (5)     Defendant SHALL REMAIN in custody until sentencing in this matter which

         is scheduled to take place on March 27, 2020 at 9:00 a.m. [EASTERN] before

         a District Judge.

SO ORDERED.

ENTER:



                                             /s/ Harry S. Mattice, Jr.
                                             HARRY S. MATTICE, JR.
                                         UNITED STATES DISTRICT JUDGE




                                     2
